Exhibit 10.2

SECOND OMNIBUS AMENDMENT

Second Amendment to

Second Amended and Restated Receivables Sale Agreement

and

Third Amendment to

Second Amended and Restated Credit and Security Agreement

This SECOND OMNIBUS AMENDMENT (this “Amendment”) is entered into as of June 24,
2009 by and among:

(1) ROCK-TENN COMPANY, a Georgia corporation (“Parent”),

(2) ROCK-TENN COMPANY OF TEXAS, a Georgia corporation, ROCK-TENN CONVERTING
COMPANY, a Georgia corporation, ROCK-TENN MILL COMPANY, LLC, a Georgia limited
liability company, ROCK-TENN PACKAGING AND PAPERBOARD, LLC, a Georgia limited
liability company, PCPC, INC., a California corporation, WALDORF CORPORATION, a
Delaware corporation, and SOUTHERN CONTAINER CORP., a Delaware corporation (the
foregoing, collectively, the “Originators”),

(3) ROCK-TENN FINANCIAL, INC., a Delaware corporation (“Buyer” or “Borrower”),

(4) ROCK-TENN CONVERTING COMPANY, a Georgia corporation, as initial servicer
(together with Borrower, the “Loan Parties”),

(5) NIEUW AMSTERDAM RECEIVABLES CORPORATION, a Delaware corporation (“Nieuw
Amsterdam”), and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH, as a Liquidity Bank to Nieuw Amsterdam and as Nieuw
Amsterdam Agent (the foregoing, collectively, the “Nieuw Amsterdam Parties”),

(6) THREE PILLARS FUNDING LLC, a Delaware limited liability company (“TPF”),
SUNTRUST BANK, as a Liquidity Bank to TPF, and SUNTRUST ROBINSON HUMPHREY, INC.,
a Tennessee corporation (“STRH”), as TPF Agent (the foregoing, collectively, the
“TPF Parties”), and

(7) STRH, as Administrative Agent (the “Administrative Agent”),

with respect to (a) that certain Second Amended and Restated Receivables Sale
Agreement, dated as of September 2, 2008, by and among Parent, the Originators
and Borrower (as heretofore amended, the “Existing RSA” which, as amended
hereby, is hereinafter referred to as the “RSA”) and (b) that certain Second
Amended and Restated Credit and Security Agreement, dated as of September 2,
2008, by and among the Loan Parties, the Nieuw Amsterdam Parties, the TPF
Parties and the Administrative Agent (as heretofore amended, the “Existing CSA”
which, as amended hereby, is hereinafter referred to as the “CSA”). The Existing
RSA and Existing CSA are hereinafter referred to as the “Existing Agreements”)



--------------------------------------------------------------------------------

Unless otherwise indicated, capitalized terms used in this Amendment are used
with the meanings attributed thereto in the Existing RSA or Existing CSA, as
applicable.

W I T N E S S E T H :

WHEREAS, the parties hereto desire to amend certain provisions of the Existing
Agreements.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:

1. Amendments.

1.1 Amendments to Existing RSA. Subject to the terms and conditions hereinafter
set forth:

(a) The definition of “Receivable” set forth in the Existing RSA is hereby
amended and restated in its entirety to read as follows:

“Receivable” means all indebtedness and other obligations owed to an Originator
(at the times it arises, and before giving effect to any transfer or conveyance
under this Agreement) (including, without limitation, any indebtedness,
obligation or interest constituting an account, chattel paper, instrument or
general intangible) arising in connection with the sale of goods or the
rendering of services by such Originator to customers that are domiciled in the
United States or Canada and further includes, without limitation, the obligation
to pay any Finance Charges with respect thereto, provided, however, in no event
shall the term “Receivable” include any Excluded Receivable. Indebtedness and
other rights and obligations arising from any one transaction, including,
without limitation, indebtedness and other rights and obligations represented by
an individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided, further, that any indebtedness, rights or
obligations referred to in the immediately preceding sentence shall be a
Receivable regardless or whether the account debtor or such Originator treats
such indebtedness, rights or obligations as a separate payment obligation.

(b) The following new definition is hereby added to Exhibit I to the Existing
RSA in its appropriate alphabetical order:

“Excluded Receivable” means all indebtedness and other obligations owed to an
Originator (including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible) arising in connection with the sale of goods or the rendering of
services by such Originator after May 31, 2009 to any of Mississippi River
Corp., Triad Packaging Inc. of Tennessee, The Newark Group Inc., G H S
Enterprises Inc., Southern Converters Inc., Marcom Services Inc., Caraustar
Industries Inc., Color Spectrum Network, Dusobox Corp., Technology Container
Corp., Smurfit-Stone Container Corporation or Smurfit-Stone Container
Enterprises, Inc.

 

2



--------------------------------------------------------------------------------

1.2 Amendment to Existing CSA. Subject to the terms and conditions hereinafter
set forth:

(a) The definition of “Receivable” set forth in Exhibit I to the Existing CSA is
hereby amended and restated in its entirety to read as follows:

“Receivable” means all indebtedness and other obligations owed to an Originator
(at the times it arises, and before giving effect to any transfer or conveyance
under the Receivables Sale Agreement) (including, without limitation, any
indebtedness, obligation or interest constituting an account, chattel paper,
instrument or general intangible) arising in connection with the sale of goods
or the rendering of services by such Originator to customers that are domiciled
in the United States or Canada and further includes, without limitation, the
obligation to pay any Finance Charges with respect thereto; provided, however,
that the term “Receivable” shall exclude any indebtedness or other obligations
owed to an Originator by an Affiliate that is 100% owned, directly or
indirectly, by an Originator or a Loan Party and each Excluded Receivable.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, further, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless or whether the account debtor or such
Originator treats such indebtedness, rights or obligations as a separate payment
obligation.

(b) The following new definition is hereby added to Exhibit I to the Existing
CSA in its appropriate alphabetical order:

“Excluded Receivable” means all indebtedness and other obligations owed to an
Originator (including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible) arising in connection with the sale of goods or the rendering of
services by such Originator after May 31, 2009 to any of Mississippi River
Corp., Triad Packaging Inc. of Tennessee, The Newark Group Inc., G H S
Enterprises Inc., Southern Converters Inc., Marcom Services Inc., Caraustar
Industries Inc., Color Spectrum Network, Dusobox Corp., Technology Container
Corp., Smurfit-Stone Container Corporation or Smurfit-Stone Container
Enterprises, Inc.

1.3. Anything contained in the Agreements to the contrary notwithstanding, the
Originators and the Loan Parties shall have until July 24, 2009 to notify each
of the Obligors on Excluded Receivables to make payments into accounts that do
not constitute Collection Accounts.

 

3



--------------------------------------------------------------------------------

2. Representations.

2.1. Each Originator represents and warrants to Parent, Buyer and Buyer’s
assigns that it has duly authorized, executed and delivered this Amendment and
that the Agreement constitutes, a legal, valid and binding obligation of such
Originator, enforceable in accordance with its terms (except as enforceability
may be limited by applicable bankruptcy, insolvency, or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability).

2.2. Each Originator further represents and warrants to Parent, Buyer and
Buyer’s assigns that, as of the date hereof and as of the Effective Date (as
defined below), each of its representations and warranties set forth in Article
II of the Existing RSA is true and correct as though made on and as of such date
and that no event has occurred and is continuing that will constitute a
Termination Event or an Unmatured Termination Event.

2.3. Each of the Loan Parties represents and warrants to the Lenders and the
Agents that it has duly authorized, executed and delivered this Amendment and
that the Agreement constitutes, a legal, valid and binding obligation of such
Loan Party, enforceable in accordance with its terms (except as enforceability
may be limited by applicable bankruptcy, insolvency, or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability).

2.4. Each of the Loan Parties further represents and warrants to the Lenders and
the Agents that, as of the date hereof and as of the Effective Date (as defined
below), each of its representations and warranties set forth in Section 5.1 of
the Existing Agreement is true and correct as though made on and as of such date
and that no event has occurred and is continuing that will constitute an
Amortization Event or Unmatured Amortization Event.

3. Conditions Precedent. This Amendment shall become effective as of the date
hereof (the “Effective Date”) upon (a) receipt by the Administrative Agent of a
counterpart hereof duly executed by each of the parties hereto and (b) the
satisfaction, if applicable, of the Rating Agency Condition with respect to each
Conduit.

4. Miscellaneous.

4.1. Except as expressly amended hereby, the Existing Agreements shall remain
unaltered and in full force and effect, and each of the parties hereto hereby
ratifies and confirms the RSA and CSA and each of the other Transaction
Documents (as defined in each of the RSA and CSA) to which it is a party.

4.2. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF GEORGIA WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW.

4.3. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY ACKNOWLEDGES AND AGREES THAT:

4.3.1. IT IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR GEORGIA STATE

 

4



--------------------------------------------------------------------------------

COURT SITTING IN FULTON COUNTY, GEORGIA, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AMENDMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON
PURSUANT TO THIS AMENDMENT, AND IT HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY OF PARENT, THE ORIGINATORS
AND THE LOAN PARTIES IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY ANY OF PARENT, THE ORIGINATORS AND THE LOAN PARTIES AGAINST ANY
AGENT OR ANY LENDER OR ANY AFFILIATE OF ANY AGENT OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AMENDMENT OR ANY DOCUMENT EXECUTED BY SUCH PARTY PURSUANT TO
THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN FULTON COUNTY, GEORGIA.

4.3.2. TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THE AGREEMENT.

4.4. This Amendment may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Amendment.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

ROCK-TENN COMPANY, AS PARENT By:  

/s/ John D. Stakel

Name:   John D. Stakel Title:   Vice President - Treasurer

[Second Omnibus Amendment]



--------------------------------------------------------------------------------

ROCK-TENN COMPANY OF TEXAS, AS ORIGINATOR By:  

/s/ John D. Stakel

Name:   John D. Stakel Title:   Vice President - Treasurer

 

ROCK-TENN CONVERTING COMPANY, AS ORIGINATOR AND AS SERVICER By:  

/s/ John D. Stakel

Name:   John D. Stakel Title:   Vice President - Treasurer

 

ROCK-TENN MILL COMPANY, LLC, AS ORIGINATOR By:  

/s/ John D. Stakel

Name:   John D. Stakel Title:   Vice President - Treasurer

 

ROCK-TENN PACKAGING AND PAPERBOARD, LLC, AS ORIGINATOR By:  

/s/ John D. Stakel

Name:   John D. Stakel Title:   Vice President - Treasurer

[Second Omnibus Amendment]



--------------------------------------------------------------------------------

PCPC, INC. AS ORIGINATOR By:  

/s/ John D. Stakel

Name:   John D. Stakel Title:   Vice President - Treasurer

 

WALDORF CORPORATION, AS ORIGINATOR By:  

/s/ John D. Stakel

Name:   John D. Stakel Title:   Vice President - Treasurer

 

SOUTHERN CONTAINER CORP., AS ORIGINATOR By:  

/s/ John D. Stakel

Name:   John D. Stakel Title:   Vice President - Treasurer

[Second Omnibus Amendment]



--------------------------------------------------------------------------------

ROCK-TENN FINANCIAL, INC., AS BUYER AND AS BORROWER By:  

/s/ Chadwick T. Payne

Name:   Chadwick T. Payne Title:   Treasurer

[Second Omnibus Amendment]



--------------------------------------------------------------------------------

NIEUW AMSTERDAM RECEIVABLES CORPORATION By:  

/s/ Bernard J. Angelo

Name:   Bernard J. Angelo Title:   Vice President

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, INDIVIDUALLY AS A LIQUIDITY BANK AND AS NIEUW AMSTERDAM AGENT By:  

/s/ Stephen G. Adams

Name:   Stephen G. Adams Title:   Executive Director By:  

/s/ Brett Delfino

Name:   Brett Delfino Title:   Vice President

[Second Omnibus Amendment]



--------------------------------------------------------------------------------

THREE PILLARS FUNDING LLC By:  

/s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President

 

SUNTRUST BANK, INDIVIDUALLY AS A LIQUIDITY BANK By:  

/s/ Bradley J. Staples

Name:   Bradley J. Staples Title:   Managing Director

 

SUNTRUST ROBINSON HUMPHREY, INC., AS TPF AGENT AND AS ADMINISTRATIVE AGENT By:  

/s/ Joseph R. Franke

Name:   Joseph R. Franke Title:   Director

[Second Omnibus Amendment]